Citation Nr: 1437102	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  13-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer.

2.  Entitlement to service connection for myopia, astigmatism and presbyopia.

3.  Entitlement to service connection for atrial-ventricular block.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an increased evaluation for a skin disorder, currently rated at 30 percent disabling.

6.  Entitlement to an increased evaluation for low back strain, currently rated at 40 percent disabling.

7.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

8.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

9.  Entitlement to an effective date earlier than September 19, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for chronic fatigue will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Evidence pertinent to the matters on appeal was received subsequent to the most recent RO adjudication concerning the issues on appeal.  The Veteran has waived initial RO consideration of this evidence.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted as the Veteran is already in receipt of a TDIU.

The issues of entitlement to an increased rating for right and left knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received in June 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service connection for residuals of prostate cancer, entitlement to service connection for myopia, astigmatism and presbyopia, entitlement to service connection for atrial-ventricular block, entitlement to an increased evaluation for a skin disorder, and entitlement to an increased evaluation for low back strain.

2.  Healthcare professionals have essentially indicated that the Veteran's sleep impairment is chronically worsened by the Veteran's service-connected PTSD.

3.  The Veteran's claim of entitlement to service connection for PTSD was received on May 19, 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for residuals of prostate cancer, entitlement to service connection for myopia, astigmatism and presbyopia, entitlement to service connection for atrial-ventricular block, entitlement to an increased evaluation for a skin disorder, and entitlement to an increased evaluation for a low back strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Sleep apnea is aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2013).

3.  The criteria for an effective date of May 19, 2003, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, in correspondence received in June 2004, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service connection for residuals of prostate cancer, entitlement to service connection for myopia, astigmatism and presbyopia, entitlement to service connection for atrial-ventricular block, entitlement to an increased evaluation for a skin disorder, and entitlement to an increased evaluation for low back strain; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.





II.  Sleep apnea

In light of the favorable Board decision below to grant the claim for service connection for sleep apnea, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Veteran's service-connected disabilities include PTSD.  Service treatment records reveal no complaints related to sleep apnea.  Medical records indicate that sleep apnea was diagnosed in 2009.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's sleep apnea is chronically worsened by service-connected PTSD.  In this regard, the Board notes that the November 2012 VA PTSD examiner noted that sleep impairment was associated with the Veteran's PTSD.  While not specifically addressing sleep apnea, the Board finds such language approximates an aggravation of sleep apnea by the Veteran's PTSD.  An April 2009 VA neurologist similarly noted that the Veteran's nightmares had caused him sleep problems.  As for private examiners, a July 2010 letter from the Veteran's private physician attributed the Veteran's sleep apnea, at least in part, to events during service that were essentially related to service-connected PTSD.  In the same manner, a February service comrade statement also noted that the Veteran's psychiatric problems had impaired his sleep.

While the November 2012 VA examiner did not overtly provide or establish a baseline level of disability for the sleep apnea disability before it was worsened by the service-connected PTSD, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable evaluation, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's sleep apnea disability is aggravated by his service-connected PTSD.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an effective date earlier than September 19, 2012, for the grant of service connection for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the December 2012 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that the May 2013 statement of the case set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In a December 2012 rating decision, the RO granted service connection for PTSD, with an evaluation of 30 percent, effective September 12, 2012.

The Veteran initially filed a claim of entitlement to service connection for PTSD that was received by the RO on May 19, 2003.

In a November 2012 VA PTSD examination report, the examiner noted that the Veteran met the criteria for a diagnosis of PTSD.

The Board finds that the Veteran's claim of entitlement to service connection for PTSD has been pending since VA first received his original claim on May 19, 2003.  While the Veteran was not formally diagnosed with PTSD until November 2012, that date is not necessarily the same as the date entitlement arose.  See generally McGrath v. Gober, 14 Vet. App. 28 (2000).  In this case, in May 2003 the Veteran submitted a claim for PTSD in 2003 and described symptoms that were ultimately diagnosed as PTSD.  Thus, at the time of his 2003 claim, the Veteran was also experiencing the same symptoms based on which his PTSD was later diagnosed.  The Veteran is competent to report symptomatology which may be observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).

As discussed in McGrath, the date entitlement arose with respect to a service connection claim cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  The Board finds that, as the Veteran's original claim for service connection for PTSD was received by VA on May 19, 2003, and evidence received in connection with that claim revealed a diagnosis of PTSD related to service, the date of claim, May 19, 2003, is the controlling date for the effective date assigned under the factual circumstances in this matter.

Neither the Veteran nor his attorney has identified any evidence to show that a claim was filed prior to May 19, 2003.  In fact, the Board notes that in his May 2014 written argument, the Veteran's attorney specifically indicated that the assignment of an effective date back to May 19, 2003, would be proper in this case.


ORDER

The issues of entitlement to service connection for residuals of prostate cancer, entitlement to service connection for myopia, astigmatism and presbyopia, entitlement to service connection for atrial-ventricular block, entitlement to an increased evaluation for a skin disorder, and entitlement to an increased evaluation for low back strain are dismissed.

Service connection for sleep apnea, on the basis of aggravation by service-connected disability, is granted.

An effective date of May 19, 2003, for the award of entitlement to service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As for the issues of entitlement to an increased evaluation for right knee and left knee osteoarthritis, a July 2011 rating decision granted service connection for those disabilities and assigned each a rating of 10 percent, effective February 11, 2002.  In an October 2011 statement the Veteran, through his representative, has essentially expressed disagreement with the rating assigned for the knees.  As such, appropriate action, including issuance of a statement of the case on these issues, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the Veteran with a statement of the case on the issues of entitlement to an initial rating in excess of 10 percent for right and left knee osteoarthritis.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal on those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


